Case: 16-20269      Document: 00513877239         Page: 1    Date Filed: 02/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 16-20269                              FILED
                                  Summary Calendar                     February 15, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JADER TORRES ERAZO, also known as Pedro Antonio Lebron, also known as
Javier Jader Torres-Erazo, also known as Pedro Antonio Lebron Serrano,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-489-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Jader Torres Erazo appeals his guilty plea
conviction and sentence for illegal reentry into the United States after
deportation following an aggravated felony. See 8 U.S.C. § 1326(a), (b)(2).
According to Torres Erazo, the district court plainly erred at rearraignment by
failing to advise him, as required by Rule 11 of the Federal Rules of Criminal



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20269    Document: 00513877239     Page: 2   Date Filed: 02/15/2017


                                 No. 16-20269

Procedure, regarding his right to plead not guilty, the mandatory special
assessment, and the fact that, in the future, he could be denied United States
citizenship or admission if he pleaded guilty. See United States v. Vonn, 535
U.S. 55, 59 (2002).
      The record establishes that, although the district court did not engage in
a “talismanic” repetition of the Rule 11 provisions, it did admonish Torres
Erazo regarding his right to persist in a plea of not guilty, and it discussed
generally with Torres Erazo the immigration consequences of his plea. United
States v. Bachynsky, 949 F.2d 722, 726 (5th Cir. 1991); see FED. R. CRIM. P.
11(b)(1)(B), (b)(1)(O). Torres Erazo thus shows no clear or obvious error in the
district court’s admonishment regarding his right to plead not guilty. See
United States v. Narez-Garcia, 819 F.3d 146, 150 (5th Cir.), cert. denied, 137 S.
Ct. 175 (2016). Moreover, he has failed to allege, much less show a reasonable
probability, that he would not have pleaded guilty had he known more
specifically that he might not be able to legally reenter, seek asylum, or obtain
citizenship in the United States. See United States v. Dominguez Benitez, 542
U.S. 74, 83 (2004).
      As to the special assessment, in addition to referencing a special
assessment, the district court advised Torres Erazo that he faced a maximum
potential fine of $250,000, well above the $100 mandatory special assessment
imposed. Therefore, as Torres Erazo acknowledges, his substantial rights were
not affected by the district court’s omission of the details of the mandatory
nature and specific amount of the special assessment. See United States v.
Powell, 354 F.3d 362, 369 (5th Cir. 2003).
      The judgment of the district court is AFFIRMED.




                                       2